UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4182
CLARENCE DAVENPORT, a/k/a Sweets,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                             (CR-99-4)

                      Submitted: October 24, 2001

                      Decided: November 14, 2001

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

James T. Maloney, Richmond, Virginia, for Appellant. Kenneth E.
Melson, United States Attorney, Nicholas S. Altimari, Assistant
United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. DAVENPORT
                             OPINION

PER CURIAM:

   Pursuant to a valid plea agreement, Clarence Davenport, a/k/a
"Sweets," pled guilty to conspiracy to distribute and possess with
intent to distribute marijuana, in violation of 21 U.S.C. § 846 (1994),
and received a seventy-month prison term. On appeal, he contends
that the district court erred by denying his motion for a downward
departure due to his numerous medical problems. Because Davenport
made a valid waiver of his right to appeal his sentence, we dismiss
the appeal.

   A defendant whose plea agreement contains an express waiver of
the right to appeal may not appeal his sentence unless the waiver is
shown to be unknowing or involuntary. United States v. Brown, 232
F.3d 399, 403 (4th Cir. 2000); see also United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992). Davenport’s plea agreement contained
such a waiver. Our review of the plea agreement and the record of the
plea colloquy reveal that Davenport’s waiver was knowing and volun-
tary. The sentence did not exceed the statutory maximum penalty and
there is no evidence that it was based on a constitutionally impermis-
sible factor. Marin, 961 F.2d at 496. Moreover, the sentence was not
imposed pursuant to proceedings conducted in violation of Daven-
port’s right to counsel. United States v. Attar, 38 F.3d 727, 732-33
(4th Cir. 1994).

  We therefore dismiss the appeal for lack of jurisdiction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          DISMISSED